829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Scotty Randall LOWE, Plaintiff-Appellant,v.William D. BARKER, State Trooper, Defendant-Appellee.
No. 87-6557
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided September 17, 1987.

Scotty Randall Lowe, pro se.
Guy Winston Horsley, Jr., Assistant Attorney General, Office of the Attorney General of Virginia, for appellee.
Before K.K. HALL, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
After reviewing the record before us, we find no error in the district court's order denying relief under 42 U.S.C. Sec. 1983.  We dispense with oral argument as it will not significantly aid in the decisional process and affirm the judgment below.  Lowe v. Barker, C/A No. 86-191-A (W.D. Va., Feb. 10, 1987).


2
AFFIRMED.